Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III, corresponding to Claims 8-15, and Group IV, corresponding to Claims 16, in the communication filed 5 March 2021 is acknowledged, but Group IV in fact corresponds to Claims 16 and 18-20. Traversal was presented with that election. However, presenting that the system, including the process, “is what the products are used for” is not the standard for establishing a basis for restriction. It is noted that applicant did not distinctly and specifically point out supposed errors in the restriction requirement. Restriction between product and process inventions is proper if it can be shown that either (1) the process as claimed can be practiced with by another and materially different apparatus, or (2) the apparatus as claimed can be used to practice another and materially different process, as detailed in the restriction requirement on p. 2. As was shown in the restriction requirement on p. 3, both conditions are met and (1) the products of Groups III and IV can be used in another and materially different process, such as one that does not include indicating changes in blood data, as required in the process claims, and (2) the process can be practiced with another and materially different product, such as one that does not include executing comparative analysis of waveform data. The restriction requirement is deemed proper and is therefore made final. Claims 1-7 and 17 are held as withdrawn as being directed to a non-elected invention. If the elected product claims are found allowable, claims drawn to the process may be considered for rejoinder in accordance with the procedure noted on p. 3 of the restriction requirement.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both patient skin (Figure 1) and vibrator (Figure 2), reference character “8” has been used to designate both light with emitting diodes and patient skin (Figure 2), reference character “9” has been used to designate both patient skin and printed circuit board with microprocessor (Figure 2), and reference character “10” has been used to designate both power supply and light from LEDs (Figure 2). This is noted in both [0021] and [0034].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: approximately is spelled incorrectly and needs a space between 130 Hz in [0008], “of” should be removed following “by” in [0009], “syste” is understood to be “system” and “about” should be followed by a space in [0011], and “vibration” should be followed by a space in [0034].  
The use of the term “AMD Phenom,” “Intel Core,” and “Intel Xeon”, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
.
Appropriate correction is required.

Claim Objections
Claims 12 and 13 are objected to because of a lack of antecedent basis for “light emitting diodes within the PPG sensor.” Light emitting diodes were not recited in the parent claims and therefore must be introduced in Claims 12 and 13 as simply “light emitting diodes,” without the “the.” Appropriate correction to provide proper antecedent basis for each limitation in the claims is required.
Claims 14 and 15 are objected to because of the following informalities:  the use of the term “and/or.” The term “and/or” is not within the preferred verbiage of claim limitations and therefore should not be used when establishing claim limitations.  A suggested correction would be to have the limitation read “…at least one of related thereto and triggered thereby” to communicate the same scope. Appropriate correction is required.
Claim 20 is in improper form as it does not set forth any limitation that the device further comprises or specifically limit any element previously recited. Amending to “The device of claim 19, further comprising...” would resolve the objection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation is “electronic means” in Claims 8 and 16. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The electronic means is not found to correspond to any specific structure disclosed in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 8 and 16, the claimed “electronic means” invokes 35 U.S.C. 112(f) according to the analysis set forth above but the specification does not include any corresponding structure for the means. Applicant therefore has not demonstrated possession of the structure used to carry out the claimed function associated with the means. 
Claims 8 and 16 further refer to a “comparative analysis” of waveform data, which is understood to represent a computer-implemented function, even though it is not set forth in conjunction with a specific element of the apparatus to which the claims are drawn. For computer-implemented functional limitations, the disclosure must include a detailed description of the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 16, it is unclear what structure of the apparatus or system is performing the “comparative analysis,” as it is not specified in the claims, therefore rendering the claims indefinite. For example, it is unclear if a structure previously recited in the claim or some other structure not recited is performing the function.
Further regarding Claims 8 and 16 there is a lack of corresponding disclosed structure for the “electronic means” which invokes 35 U.S.C. 112(f). It is 
The term "approximately" in Claims 9, 12, and 13 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “approximately” is a relative term and the specification provides no establishment of a range that would be appropriate to be “approximate.” Assessing whether a particular range of frequency and light meet these limitations is a subjective evaluation.
Furthermore, the term “about” in Claims 9, 12, and 13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite of degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” is a relative term and the specification provides no establishment of a range that about be appropriate to be “about.” Assessing whether a particular range of frequency and light meet these limitations is a subjective evaluation.
The limitation “and the like” in Claims 9 and 20 renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “and the like”), thereby rendering the scope of the claims unascertainable. See MPEP §2173.05(d).
Claim 20 contains the trademark/trade name iPad®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or communication devices and, accordingly, the identification/description is indefinite.
Additionally, the limitation “applications to link and drive the same” in Claim 20 renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “applications”), thereby rendering the scope of the claims unascertainable.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Each of the claims set forth Pacinian Receptors in combination with what appears to be their physiological function. The recitations of these claims do not further limit any element of the system to which the claims are drawn, nor do they introduce a new element of the system. Therefore, each of the cited claims fails to limit the structure of the system of the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8-16 and 18-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Each of claims 8 and 16  do not distinguish “a user,” from the invention, therefore claiming “a user” encompasses a human organism as part of the system to which the claims are drawn.
Claims 14 and 15 recite Pacinian Receptors which are nerve endings within human skin that are responsible for sensitivity to vibration and pressure. The Pacinian Receptors are not patent-eligible subject matter but they are claimed as part of the system to which the claims are drawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-13, 16, and 18 are rejected under 35 U.S.C. 102 as being unpatentable over LaCourse et al. (US 5002065) in view of Watson et al. (US 20090326353).
Regarding Claim 8, LaCourse discloses an apparatus for diagnosing a patient to measure sensory disturbances of the patient, interpreted as autonomic responses, which includes a vibratory mechanism or probe (3) that produces vibration, interpreted as a vibrational stimulus from a vibration source, as in Column 3 Lines 43-45, and a pulse wave monitor (105), which is interpreted as a photoplethysmographic (PPG) sensor, as in Column 3 Lines 31-32. LaCourse discloses the pulse wave monitor (105) is connected to a computer (102), which provides control of the pulse wave monitor (105), interpreted as the sensor being controlled through electronic means, as in Column 3 Lines 35-37. Additionally, LaCourse discloses a display (109) which displays vibratory information in plot and table forms, as in Column 5 Lines 16-17, interpreted as automatically displaying measurements on an interface for a user. However, LaCourse does not disclose a comparative analysis of waveform data acquired from baseline and post-stimulus measurements. Yet, Watson, in the same field of PPG monitoring, discloses a system for detecting the occurrence of events from a signal within a patient, which utilizes a signal processing system that analyzes changes between the baseline signal and AC component (504) of PPG signal 500, which is caused in part by a changed in blood volume at a sensor location, as in [0086], which are interpreted as a baseline measurement and post-stimulus measurement, respectfully, as in [0091]. It would have been obvious to combine the teachings of LaCourse with the analysis of Watson because it can measure physiological change in response to an event, such as variations in blood pressure, body position, sleep arousal, vasodilation, vasoconstriction, sympathetic nervous response, or a parasympathetic nervous response, as taught by Watson in [0101].
Regarding Claim 9, LaCourse discloses the vibratory probe (3) outputs frequencies over a wide range of frequencies, defined as a range from 8 to 800 Hz, which is interpreted as the vibrational source 
Regarding Claim 10, LaCourse discloses the vibration amplitude, interpreted as the vibrations emitted from the vibrational source, is a constant vibration amplitude, as in Column 5 Line 61 (Patient C).
Regarding Claim 11, LaCourse discloses the vibration amplitude, interpreted as the vibrations emitted from the vibrational source, rise and fall and specifically a reduction in amplitude, as in Column 5 Lines 18-20, implying that the vibrations are not of constant amplitude.
Regarding Claims 12 and 13, LaCourse discloses all features of the invention as substantially claimed but is not specific to light emitting diodes within the PPG sensor emitting light in the range of “at least about 400 to approximately 900 nm.” However, Watson discloses a pulse oximetry system (10), interpreted as the PPG sensor, which includes RED light emitting diodes (LEDs) (44) and IR LEDs (46), which emit light at wavelengths between about 600 to 700 nm and about 800 to 1000 nm, respectfully, as in [0054], interpreted as emitting light within the range of “at least about 400 to approximately 900 nm,” as the ranges of Watson fall within (RED LEDs) and overlap with (IR LEDs) the claimed range, establishing a prima facie case of obviousness. Watson directly teaches the use of wavelengths within 400 to 900 nm. It would have been obvious to further include the light ranges of Watson because the light wavelengths are used to calculate the patient’s physiological parameters by the pulse oximetry system, as taught by Watson in [0054].


Regarding Claim 20, LaCourse discloses all features of the invention as substantially claimed but is not specific to applications to link and drive the same with “smart-phones, iPad®s and the like personal and group communication devices.” However, Watson discloses applications are used with the microprocessor (48) to perform certain functions, software, and/or computer-implemented methods, which includes communication media, as in [0059] and [0060], interpreted as applications to link and drive the same with “smart-phones, iPad®s and the like personal and group communication devices.” It would have been obvious to further include the microprocessor and communication media of Watson because communication between devices provides ease of sharing of the user’s findings or data collected.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LaCourse in view of Watson as applied to Claims 12 and 13 above, and further in view of Toth et al. (US 20170231490).
Regarding Claims 14 and 15, the modified system of LaCourse discloses all features of the invention as substantially claimed but does not disclose Pacinian Receptors that signal small fiber autonomic nerves controlling skin-based vascular systems along with complementary and supplementary mechanisms “related thereto and/or triggered thereby.” However, Toth discloses a system for monitoring one or more physiologic and/or physical signals from a subject, which includes a module with a vibrating actuator to provide local tactile sensation to the subject, as in [0181]. Toth further discloses this vibrating stimulation excites Pacinian corpuscles in the tissue, interpreted as Pacinian Receptors, as in [0181], which are known in the art to be located in the skin and respond to pressure or deformation, naturally cause action potentials to be generated by opening pressure-sensitive sodium ion channels in the axon membrane, interpreted as controlling skin-based vascular .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LaCourse and Watson as applied to Claim 16 above, and further in view of Jeter et al. (US 20170311816).
Regarding Claim 19, the modified apparatus of LaCourse discloses all features of the invention as substantially claimed but is not specific to the device containing disposable parts exchangeable modularly. However, Jeter discloses a system (10) for providing body metric measurements utilizing photoplethysmograms, as in [0030], that is disposable because the system (10) is capable of being disposed of, interpreted as disposable parts. Additionally, Jeter discloses that the system (10) is provided in a modular fashion, as in [0041], interpreted as parts exchangeable modularly. It would have been obvious to further include the disposable parts that are exchanged modularly of Jeter because this allows sensors to be scaled for integrations with any desired device, as taught by Jeter in [0041].

Double Patenting
Applicant is advised that should Claim 8 be found allowable, Claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof as the only difference between these claims is the preamble. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Setting forth the housing in the body of claim 16 will be sufficient to distinguish the scope of each of these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-F 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793